Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that denied appellant’s motions for poor person relief and assignment of counsel, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that dismissed appellant’s criminal appeal, dismissed upon the ground that no criminal appeal lies; motion for leave to appeal otherwise denied.